Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Bourgeois et al. Pub. No. US 2018/0336210 A1 (hereafter Bourgeois) teaches network and/or cloud based storage and more particularly to methods, processes, and knowledge worker interfaces for writing, managing, and classifying data to network and/or cloud storage including: Leveraging an Archive or Storage Tier for Optimal File System Recovery; Event-based Retention Management; Performing Inline Data Classification During a Policy Evaluation Process for Archiving to Cloud Storage; Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage; Synchronizing Security Access Controls with Drive Shipping Content Ingestion to Cloud Storage; and Virus Scanning Content in Cloud Storage and Quarantining Infected Items.
Narayanan et al. Pub. No. US 2016/0330281 A1 (hereafter Narayanan) teaches optimizing and improving object storage performance in large-scale distributed networks. In certain embodiments, this is accomplished by taking advantage of the algorithm that determines a map that contains information about storage locations of object replica. This information directly translates to flow-information in real-time and is used by an SDN controller to generate dynamic flow information for traffic within the network. The SDN controller may apply QoS policies and assign QoS priorities to preferred traffic.
Marlatt et al. Pub. No. US 2015/0199366 A1 (hereafter Marlatt) teaches a first storage tier and a second storage tier on a storage medium are identified for respectively storing different categories of data. As data streams are received from the video source, the data streams are associated with at least the first storage tier or the second storage tier and data from the received streams are stored in the associated storage tier. When the storage medium is full or meets some other specified maximum capacity threshold, data is deleted beginning with data that has an age that exceeds one or more specified maximum retention times, followed by data with the oldest age from one or both of the first and second storage tiers.
Neither Bourgeois nor Narayanan nor Marlatt anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require not only a software defined storage network comprising both append-only storage devices and random-access storage devices, but further is capable of receiving a request to store an object using an append-only scheme and responsive to this request storing the object agnostically in the storage devices and thus implementing an append-only scheme within a random-access storage device when the object is selected to be stored in a random-access storage device. Further, allocation among the plurality of storage devices is prioritized. Moreover, when storing the object, the hardware-specific details are abstracted, that is, when an object seeking storage using an append-only scheme is stored on a random-access storage device that is made to implement append-only storage, this fact of the underlying hardware is abstracted. Lastly, the object stored utilizing an append-only scheme is updated to only require random access and it is determined that the object was in fact stored on a native append-only storage device and is thus evicted and migrated to a native random-access storage device.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons and overcome the cited deficiencies of the cited prior art. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195